 

EXHIBIT (10)(125)

  

NEITHER THIS SECURITY NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED, RESOLD, PLEDGED
OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION OR
EXEMPTION OR SAFE HARBOR THEREFROM.

     

No.US $25,000.00  

 

ATTITUDE DRINKS INCORPORATED
PROMISSORY NOTE DUE NOVEMBER 30, 2016

 

THIS Note is a duly authorized issuance of up to $25,000.00 of ATTITUDE DRINKS
INCORPORATED, a Delaware corporation and located at 712 U.S. Highway 1, Suite
#200, North Palm Beach, Florida 33408 (the “Company”) designated as its Note,
pursuant to the Consulting Agreement entered into by the Company and the Holder
as of July 19, 2012.

 

FOR VALUE RECEIVED, the Company promises to pay to SOUTHRIDGE PARTNERS II, LP,
the registered holder hereof (the “Holder”), the principal sum of twenty five
thousand and 00/100 Dollars (US $25,000.00) on November 30, 2016 (the “Maturity
Date”). The principal of this Note is payable at the option of the Holder at any
time after the Maturity Date, in shares of the Company’s common stock, $.00001
par value per share (“Common Stock”) as set forth below, or in United States
dollars, at the address last appearing on the Note Register of the Company as
designated in writing by the Holder. The Company will pay the outstanding
principal amount of this Note in cash on the Maturity Date to the registered
holder of this Note. The forwarding of such wire transfer shall constitute a
payment hereunder and shall satisfy and discharge the liability for principal on
this Note to the extent of the sum represented by such check or wire transfer
plus any amounts so deducted.

 

 This Note is subject to the following additional provisions:

 

 1.       The Note is issuable in denominations of Ten Thousand Dollars
(US$10,000) and integral multiples thereof, provided that the number of shares
to be issued upon conversion is a minimum of 3,000 (unless if at the time of
election to convert the number of shares of Common Stock issuable upon
conversion is less than 3,000). The Note is exchangeable for an equal aggregate
principal amount of Note of different authorized denominations, as requested by
the Holder surrendering the same. No service charge will be made for such
registration or transfer or exchange.

 

1

 

 

 2.       The Holder of this Note is entitled any time after the Maturity Date,
subject to the following provisions, to convert all or a portion of the
principal amount of this Note into shares of Common Stock at a conversion price
for each share of Common Stock equal to the Current Market Price multiplied by
eighty percent (80%) (the “Conversion Price”). “Current Market Price” means the
average of the closing bid prices for the Common Stock as reported by Bloomberg,
LP or, if not so reported, as reported on the over-the-counter market, for the
five (5) trading days ending on the trading day immediately before the relevant
Conversion Date (as defined below). The amount of shares issuable pursuant to a
conversion shall equal the principal amount (or portion thereof) of the Note to
be converted, divided by the Conversion Price.

 

Conversion shall be effectuated by surrendering the Note to the Company,
accompanied by or preceded by facsimile or other delivery to the Company of the
form of conversion notice attached hereto as Exhibit A, executed by the Holder
evidencing such Holder’s intention to convert a specified portion hereof No
fractional shares of Common Stock or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share. The date on which notice of conversion is given (the
“Conversion Date”) shall be deemed to be the date on which the Holder faxes or
otherwise delivers the conversion notice (“Notice of Conversion”), substantially
in the form annexed hereto as Exhibit A, duly executed, to the Company.
Facsimile delivery of the Notice of Conversion shall be accepted by the Company
at facsimile number ________ ) ATTN: Chief Financial Officer. Certificates
representing Common Stock upon conversion will be delivered within three (3)
business days from the Conversion Date. (“Delivery Date”)

 

The Company understands that a delay in the issuance of the Shares of Common
Stock beyond the Delivery Date (as defined in this Section) could result in
economic loss to the Holder. As compensation to the Holder for such loss, the
Company agrees to pay late payments to the Holder for late issuance of Shares
upon Conversion, unless the delay is due to causes beyond the reasonable control
of the Company or the Transfer Agent, in accordance with the following schedule
(where “No. Business Days Late” refers to the number of business days which is
beyond three (3)) business days after the Delivery Date):’

  

     Late Payment For Each $10,000     of Note Principal or Interest No.
Business Days Late   Amount Being Converted 1   $100 2   $200 3   $300 4   $400
5   $500 6   $600 7   $700 8   $800 9   $900 10      $1,000 >10   $1,000+$200
for each Business Day Late beyond 10 days

  

2

 

 

The Company shall pay any payments incurred under this Section in immediately
available funds upon demand as the Holder’s remedy for such delay. Furthermore,
in addition to any other remedies which may be available to the Holder, in the
event that the Company fails for any reason to effect delivery of such shares of
Common Stock by close of business on the Delivery Date, unless such failure is
due to causes beyond the Company’s reasonable control or that of its Transfer
Agent, the Holder will be entitled to revoke the relevant Notice of Conversion
by delivering a notice to such effect to the Company, whereupon the Company and
the Holder shall each be restored to their respective positions immediately
prior to delivery of such Notice of Conversion; provided, however, that an
amount equal to any payments contemplated by this Section which have accrued
through the date of such revocation notice shall remain due and owing to the
Converting Holder notwithstanding such revocation.

 

If, by the relevant Delivery Date, the Company fails, unless such failure is due
to causes beyond the Company’s reasonable control or that of its Transfer Agent,
for any reason to deliver the Shares to be issued upon conversion of the Note
and after such Delivery Date, the Holder of the Note being converted (a
“Converting Holder”) purchases, in an arm’s-length open market transaction or
otherwise, shares of Common Stock (the “Covering Shares”) in order to make
delivery in satisfaction of a sale of Common Stock by the Converting Holder (the
“Sold Shares”), which delivery such Converting Holder anticipated to make using
the Shares to be issued upon such conversion (a “Buy-In”), the Converting Holder
shall have the right, to require the Company to pay to the Converting Holder, in
addition to and not in lieu of the amounts due hereunder (but in addition to all
other amounts contemplated in other provisions of the Transaction Agreements,
and not in lieu of any such other amounts), the Buy-In Adjustment Amount (as
defined below). The “Buy-hi Adjustment Amount” is the amount equal to the
excess, if any, of (x) the Converting Holder’s total purchase price (including
brokerage commissions, if any) for the Covering Shares over (y) the net proceeds
(after brokerage commissions, if any) received by the Converting Holder from the
sale of the Sold Shares. The Company shall pay the Buy-In Adjustment Amount to
the Company in immediately available funds immediately upon demand by the
Converting Holder. By way of illustration and not in limitation of the
foregoing, if the Converting Holder purchases shares of Common Stock having a
total purchase price (including brokerage commissions) of $11,000 to cover a
Buy-1n with respect to shares of Common Stock it sold for net proceeds of
$10,000, the Buy-In Adjustment Amount which Company will be required to pay to
the Converting Holder will be $1,000.

 

3

 

 

In lieu of delivering physical certificates representing the Common Stock
issuable upon conversion, provided the Company’s Transfer Agent is participating
in the Depository Trust Company (“DTC”) Fast Automated Securities Transfer
program, upon request of the Holder and its compliance with the provisions
contained in this paragraph, so long as the certificates therefore do not bear a
legend and the Holder thereof is not obligated to return such certificate for
the placement of a legend thereon, the Company shall use its best efforts to
cause its transfer agent to electronically transmit the Common Stock issuable
upon conversion to the Holder by crediting the account of Holder’s Prime Broker
with DTC through its Deposit Withdrawal Agent Commission system.

 

The Holder of the Note shall be entitled to exercise its conversion privilege
with respect to the Note notwithstanding the commencement of any case under 11
U.S.C. §101 et seq. (the “Bankruptcy Code”). In the event the Company is a
debtor under the Bankruptcy Code, the Company hereby waives, to the fullest
extent permitted, any rights to relief it may have under 11 U. S .C. §362 in
respect of such holder’s conversion privilege. The Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of the conversion of the Note.

 

3.       This Note has been issued subject to investment representations of the
original purchaser hereof and may be transferred or exchanged only in compliance
with the Securities Act of 1933, as amended (the “Act”), and other applicable
state and foreign securities laws. In the event of any proposed transfer of this
Note, the Company may require, prior to issuance of a new Note in the name of
such other person, that it receive reasonable transfer documentation including
legal opinions that the issuance of the Note in such other name does not and
will not cause a violation of the Act or any applicable state or foreign
securities laws. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company’s Note Register as the owner hereof for the
purpose of receiving payment as herein provided and for all other purposes,
whether or not this Note be overdue, and neither the Company nor any such agent
shall be affected by notice to the contrary.

 

4.       No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of this Note
at the time, place, and rate, and in the coin or currency, herein prescribed.
This Note is a direct obligation of the Company.

 

5.       The Holder of the Note, by acceptance hereof, agrees that this Note is
being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Note or the shares of Common Stock issuable upon
conversion thereof except under circumstances which will not result in a
violation of the Act or any applicable state Blue Sky or foreign laws or similar
laws relating to the sale of securities.

 

6.       This Note shall be governed by and construed in accordance with the
laws of the State of Connecticut. Each of the parties consents to the
jurisdiction of the federal or state courts whose districts encompass any part
of the State of Connecticut in connection with any dispute arising under this
Note and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non coveniens, to the bringing of any
such proceeding in such jurisdictions.

 

4

 

 

Each of the parties hereby waives the right to a trial by jury in connection
with any dispute arising under this Note.

 

7.       The following shall constitute an “Event of Default”:

 

a.The Company shall default in the payment of principal and interest on this
Note and same shall continue for a period of five (5) days; or

 

b.Any of the representations or warranties made by the Company herein, in any
certificate or financial or other written statements heretofore or hereafter
furnished by the Company in connection with the execution and delivery of this
Note shall be false or misleading in any material respect at the time made; or

 

c.The Company shall fail to perform or observe, in any material respect, any
other covenant, term, provision, condition, agreement or obligation of any Note
and such failure shall continue uncured for a period of thirty (30) days after
written notice from the Holder of such failure; or

 

d.The Company fails to authorize or to cause its Transfer Agent to issue shares
of Common Stock upon exercise by the Holder of the conversion rights of the
Holder in accordance with the terms of this Note, fails to transfer or to cause
its Transfer Agent to transfer any certificate for shares of Common Stock issued
to the Holder upon conversion of this Note and when required by this Note, and
such transfer is otherwise lawful, or fails to remove any restrictive legend on
any certificate or fails to cause its Transfer Agent to remove such restricted
legend, in each case where such removal is lawful, as and when required by this
Note, the Agreement, and any such failure shall continue uncured for ten (10)
business days; or

 

e.The Company shall (1) admit in writing its inability to pay its debts
generally as they mature; (2) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (3) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or

 

f.A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

g.Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company and shall not be
dismissed within sixty (60) days thereafter; or

 

5

 

 

h.Any money judgment, writ or warrant of attachment, or similar process in
excess of Two Hundred Thousand ($200,000) Dollars in the aggregate shall be
entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of sixty
(60) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or

 

Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of; consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or

 

The Company shall have its Common Stock suspended or delisted from an exchange
or over-the-counter market from trading for in excess of five trading days.

 

Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holders sole discretion, the Holder may consider all
obligations under this Note immediately due and payable within five (5) days of
notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holders rights and remedies provided
herein or any other rights or remedies afforded by law.

 

 8.       The Holder may not convert this Note to the extent such conversion
would result in the Holder, together with any affiliate thereof, beneficially
owning (as determined in accordance with Section 13(d) of the Exchange Act and
the rules promulgated thereunder) in excess of 9.999% of the then issued and
outstanding shares of Common Stock held by such Holder after application of this
Section. Since the Holder will not be obligated to report to the Company the
number of shares of Common Stock it may hold at the time of a conversion
hereunder, unless the conversion at issue would result in the issuance of shares
of Common Stock in excess of 9.999% of the then outstanding shares of Common
Stock without regard to any other shares which may be beneficially owned by the
Holder or an affiliate thereof; the Holder shall have the authority and
obligation to determine whether the restriction contained in this Section will
limit any particular conversion hereunder and to the extent that the Holder
determines that the limitation contained in this Section applies, the
determination of which portion of the principal amount of Note are convertible
shall be the responsibility and obligation of the Holder. If the Holder has
delivered a Conversion Notice for a principal amount of Note that would result
in the issuance of in excess of the permitted amount hereunder, without regard
to any other shares that the Holder or its affiliates may beneficially own, the
Company shall notify the Holder of this fact and shall honor the conversion for
the maximum principal amount permitted to be converted on such Conversion Date
and, at the option of the Holder, either retain any principal amount tendered
for conversion in excess of the permitted amount hereunder for future
conversions or return such excess principal amount to the Holder. The provisions
of this Section may be waived by a Holder (but only as to itself and not to any
other Holder) upon not less than 65 days prior notice to the Company. Other
Holders shall be unaffected by any such waiver.

 

6

 

 

 9.       Nothing contained in this Note shall be construed as conferring upon
the Holder the right to vote or to receive dividends or to consent or receive
notice as a shareholder in respect of any meeting of shareholders or any rights
whatsoever as a shareholder of the Company, unless and to the extent converted
in accordance with the terms hereof.

 

 IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.

    Dated: July 1, 2015    



ATTITUDE DRINKS INCORPORATED 

  

   /s/ Tommy E. Kee       By:  Tommy E. Kee Title CFO     ATTESTOR       By:/s/
Connie A. Kee   Name: Connie A. Kee  

 

 